Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant 

    PNG
    media_image1.png
    51
    752
    media_image1.png
    Greyscale

in the reply filed on 05/24/2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang, Chem. Soc. Rev., 2017, 46, 797-815, Mahanthappa US 9221844 and Sun US 9300009. 
Claim: A single-ion conducting polymer-ceramic composite comprising particles of a lithium ion conducting ceramic in matrix of a single-ion conducting polymer; the single-ion conducting polymer comprising a polymer formed by polymerizing a borate salt

Zhang is a Review article. 
Definition of Review: A review is an evaluation of a publication, product, service, or company or a critical take on current affairs in literature, politics or culture. In addition to a critical evaluation, the review's author may assign the work a rating to indicate its relative merit.
Zhang, in the Review article discloses state of the art with respect to single lithium-ion conducting (SLIC) solid polymer electrolytes: advances and perspectives. 
See Fig. 1 
Zhang teaches that solid electrolytes can be sorted into two classes: inorganic ceramic electrolytes and organic solid polymer electrolytes (SPEs). The current work does not intend to review ceramic electrolyte material. 
More specifically, Zhang teaches, column B, page 807, SLIC-SPEs based on the anions using boron as center atom.  The chemical structures are summarized in Fig. 10.  Citing Angell, Zhang teaches a series of polymer electrolytes coordinating anionic groups at controlled anionic separations in a polyether backbone. For example, the mono-malonato orthoborate based (Fig. 10a) 80 and chloro bis(oxalato)borate (BOP, Fig. 10b)82 based electrolyte materials showed the highest ionic conductivities of 10−5 and 10−6 S cm−1 at 25 °C; the electrolytes prepared by grafting the allyl group-containing lithium salt, lithium bis(allylmalonato)borate (LiBAMB, Fig. 10c), onto allyl-containing comb-branch polyacrylate or polymethacrylate ethers by means of hydrosilylation, showed the highest ambient temperature conductivity of 3.5 × 10−7 S cm−1
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Zhang Review also contains several strategies to achieve single Li-ion conduction in SPEs.  

Mahanthappa teaches metal bis(malonato) borate monomers, polymers and copolymers derived therefrom, methods of making the monomers and polymers, and articles derived therefrom.  More specifically Mahanthappa teaches crosslinked borate polymers falling under the scope of the instant formula in column 19-22 (species) and generically in claims 1-9 which polymers are particularly well suited for use in lithium ion batteries.  (The specific species noted on column 19 corresponds to one methylene in generic formula shown in column 18 same as allyl of instant claim 7, also compare  instant Fig.1).
(Also see references cited IDS US patents).  
Sun teaches borate salt See column 27-28
RN 409071-17-6 and RN 427879-42-3  
  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


corresponding to I and II of claim 1 wherein Z1-Z4 and Z1-Z2 are halogen F. 
Sun further teaches Fig 1. 

    PNG
    media_image4.png
    456
    775
    media_image4.png
    Greyscale

overlapping with borate salts of claim 1 for use in electrolyte composition to incorporate in Li ion batteries.  

As pictured, the limitations of dependent claims with regards to polymerized borate salts as to Z1 and Z2 Of claims 3-9 and as well as the cation Li+ are taught throughout Zhang teachings. Combined with the teachings of Mahanthappa and Sun, all the limitations corresponding to the instant claims are found in the prior art.  As such there is nothing unobvious in the claims.  This would have been further obvious because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. The motivation to arrive alternate version$ of previously known SLIC SPE$ using known elements is within the repertoire of one of skill in the art.  

References available but not used include:
1. Xiao, CN106935904 Lithium single-ion conducting polymer electrolyte based on functionalized lithium borate. 
2. Deng, Journal of Power Sources (2017), 360, 98-105 Network type sp3 boron-based single-ion conducting polymer electrolytes for lithium ion batteries.
3. Zhong1, Lithium Borate Containing Bifunctional Binder To Address Both Ion
Transporting and Polysulfide Trapping for High-Performance Li−S Batteries, ACS Appl. Mater. Interfaces 2019, 11, 28968−28977
4. Evans, Additive enhancements for ionic liquid electrolytes in lithium-ion batteries, WO 2018094101.

Suggestion: 
In addition to the above, avoid extensive rejection under 35 USC § 112a (scope of enablement) by 
DELETING all claims.  Fashion new claims along the lines of the specific F containing monomer and thiol for crosslinking.  

  
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625